A promise to pay what it is one's legal duty to pay is implied by law. Bixby v. Moor, 51 N.H. 402, 403, 404; *Page 412 
Sceva v. True, 53 N.H. 637, 631-633; Water Co. v. Metcalf, 63 N.H. 427; Gage v. Gage, 66 N.H. 282, 283. Here the legal duty is wanting. It is not found that the defendants reasonably ought to compensate the plaintiff for her services, if such a finding would be sufficient. To establish a contract not implied by law or created by estoppel, it must be shown that the minds of the parties met upon its terms. Delano v. Goodwin,48 N.H. 203, 206; Cook v. Bennett, 51 N.H. 85, 86, 93; French v. Smith,58 N.H. 323; Dodge v. Janvrin, 59 N.H. 16, 17; Nelson v. Hall, 60 N.H. 274. The rendition of valuable services by one to another who knowingly receives the benefit of them, is evidence of a mutual understanding that they are to be paid for. Bickford v. Dane, 58 N.H. 185; Bank v. Getchell, 59 N.H. 281. It is never of itself conclusive, although in the absence of qualifying testimony or circumstances it may be so convincing that a verdict to the contrary should be set aside. It may in some cases be entitled to no weight, as, if the plaintiff is the defendant's slave or apprentice; in others to comparatively little weight, as, if the plaintiff is a pauper (Abbott v. Fremont, 34 N.H. 432, 438), or the son, daughter, relative, or member of the family of the defendant. Munger v. Munger, 33 N.H. 581; Seavey v. Seavey, 37 N.H. 125; Hall v. Hall, 44 N.H. 293, 297; Heywood v. Brooks, 47 N.H. 231, 234; Bundy v. Hyde, 50 N.H. 116, 123, 124. In all cases alike, it is merely evidence of greater or less weight to be considered with all the other evidence on the question whether both parties understood that compensation was to be made for the services rendered. Page v. Snell, 59 N.H. 531.
A mutual understanding of the parties that the plaintiff was to receive payment is not found. On the contrary, the finding is explicit that their minds did not meet on that subject, and there must be
Judgment for the defendants.
BLODGETT, J., did not sit: the others concurred.